5 A.3d 815 (2010)
Lawrence J. BARNETT, Christine Cookenback, James M. Defeo and Madlin Laurent, Respondents
v.
SKF USA, INC., Petitioner.
No. 782 MAL 2009.
Supreme Court of Pennsylvania.
September 30, 2010.

ORDER
PER CURIAM.
AND NOW, this 30th day of September, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by Petitioner, is:
Whether the Superior Court panel majority erred as a matter of law in deciding that Respondents' common law breach of contract claim for enhanced pension benefits was not preempted by the Employee Retirement Income Security Act ("ERISA"), 29 U.S.C. §§ 1132(a), 1144(a), where the Superior Court:
(1) grossly mischaracterized Respondents' breach of contract claim "for lost pension benefits" in finding that it had only an "incidental" relationship to Petitioner SKF's ERISA pension plan;
(2) adopted a new standard for ERISA preemption that directly conflicts with controlling U.S. Supreme Court jurisprudence and the Third Circuit's recent decision in Hooven v. Exxon Mobil Corp., 465 F.3d 566 (3d Cir.2006), in which the Third Circuit held that common law claims, whether styled as seeking "severance benefits" or "early pension vesting rights," are preempted by ERISA if they require payment of benefits contrary to the terms of the applicable pension plan; and
(3) rendered a decision that materially interferes with the administration of ERISA benefits plans in Pennsylvania?